944 F.2d 906
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Boyd A. VEENKANT, Plaintiff-Appellant,Jessie L. Veenkant, Plaintiff,v.UNITED STATES of America, Defendant-Appellee.
No. 91-1321.
United States Court of Appeals, Sixth Circuit.
Sept. 16, 1991.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and DUGGAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
The instant case results from the sale of a house and motel on adjoining property.   The Commissioner of Internal Revenue determined a tax deficiency for the tax year 1963 by denying the use of an installment method of reporting a gain on the sale of real property.   The Tax Court held for the Commissioner, this court affirmed the decision ( Veenkant v. Commissioner, 416 F.2d 93 (6th Cir.1969) (per curiam)), and the Supreme Court denied certiorari (397 U.S. 1029 (1970)).


4
In 1990, the plaintiffs filed a complaint in the district court alleging that the IRS improperly collected the assessment.   The United States filed a motion to dismiss based on lack of jurisdiction and res judicata.   The district court dismissed the case on September 19, 1990.   Veenkant sought relief from the judgment on September 28, 1990, which was denied January 11, 1991.   On February 4, 1991, Veenkant filed a motion for relief of judgment and on February 8, 1991 sought to amend the complaint.   Relief from judgment was denied by order of February 8, 1991, and amendment of the complaint was denied on February 14, 1991.   On February 21, 1991, Boyd filed a notice of appeal on behalf of himself and his wife appealing the orders of September 19, 1990;  January 11, 1991;  February 8, 1991;  and February 14, 1991.


5
It is ORDERED that the decision of the district court is affirmed for the reasons stated in the opinion and orders entered by the district court from which Boyd Veenkant appealed.   Rule 9(b)(3), Rules of the Sixth Circuit.   Veenkant was the only appellant in this appeal because he is not permitted to plead or conduct the case on behalf of his wife.  28 U.S.C. § 1654;   Lindstrom v. Illinois, 632 F.Supp. 1535, 1537 (N.D.Ill.1986).



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation